DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on March 1, 2021, is acknowledged. 
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 1, 2021. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Claim 1 should be amended to recite “A heating method for a reactor” while claims 2-9 should be amended to recite “The heating method according to . . .” in order to correct grammatical errors.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  the actuating system (6) mentioned in ¶[0033] and the first transmission (64) mentioned in ¶[0051] of corresponding U.S. Patent Appl. Publ. No. 2019/0256999 are not shown in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 4 recites the limitation "said at least one second turn" in ll. 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 5 depend from claim 1 and recite “a first temperature” and “a second temperature.”  However, since claim 1 already recites “a first temperature” and “a second temperature” it is unclear whether claims 4 and 5 refer to the same or different temperatures.  For examination purposes it is assumed applicants intended to recite “said first temperature” and “said second temperature.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent Appl. Publ. No. 2010/0059182 to Lee, et al. (hereinafter “Lee”). 
Regarding claim 1
wherein the reactor comprises a susceptor and an inductor; wherein the inductor is adapted to heat the susceptor by electromagnetic induction when electrically powered; wherein the inductor comprises a plurality of turns (see, e.g., Fig. 18 and ¶¶[0142]-[0149] which teach a substrate processing apparatus (2105) comprised of a substrate seating member (2120) and induction heating unit (2180) comprised of an induction coil (2180a) having a plurality of turns between a starting (2184a) and ending (2184b) point which is adapted to heat the substrate seating member (2120) by electromagnetic induction);
wherein, during heating of the susceptor from a first temperature to a second temperature, before an epitaxial deposition process, the position of at least one first turn of the inductor with respect to said susceptor and with respect to other turns of the inductor (4) is changed (see, e.g., Figs. 18-25 and ¶¶[0146]-[0181] which teach that a plurality of altitude adjusting units (2170) are used to adjust the position of at least one turn of the induction heating unit (2180) with respect to other turns; see specifically ¶¶[0173]-[0176] which teach that the distance between the substrate seating member (2120) and at least one turn of the induction heating unit (2180) is adjusted by the altitude adjusting unit (2170) while being heated to a temperature required for substrate processing and before performing the substrate processing step itself).
Regarding claim 2, Lee teaches that during heating of the susceptor from a first temperature to a second temperature, before an epitaxial deposition process, the position of at least one second turn of the inductor with respect to said susceptor and with respect to other turns of the inductor is changed (see, e.g., Figs. 19-23 and ¶¶[0142]-[0181] as .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee. 
Regarding claim 3, Lee does not explicitly teach that during heating of the susceptor from said first temperature to said second temperature, before an epitaxial deposition process, the position of said at least one turn and/or of said at least one second turn is changed repeatedly.  However, as noted supra with respect to claims 1 and 2, in Figs. 19-23 and ¶¶[0142]-[0181] Lee teaches that the uniformity of temperature distribution is directly affected by the second distance T2 and that temperature control is achieved by independently adjusting the distance T2 in a plurality of regions P1, P2, P3, and P4.  Thus, in order to address potential temperature nonuniformities that occur within the plane of the substrate (2010) when it is being heated by the induction coil (2180a), a person of ordinary skill in the art would readily recognize the necessity of using the plurality of altitude adjusting units (2170) to repeatedly adjust the distance T2 at each of the plurality of regions P1, P2, P3, and P4 in order to dynamically address deviations from the desired temperature while the substrate (2010) is being heated to the desired temperature.  

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. Patent No. 6,808,758 to Randhir Thankur (“Thankur”). 
Regarding claim 4, Lee does not explicitly teach that during heating of the susceptor from a first temperature to a second temperature, before an epitaxial deposition process, the position of said at least one turn and/or of said at least one second turn is 
Regarding claim 5, Lee does not explicitly teach that during the heating of the susceptor from a first temperature to a second temperature, before an epitaxial deposition process, said inductor is electrically powered through an open loop control.  However, as noted supra with respect to the rejection of claim 4, in Fig. 1 and col. 4, l. 21 to col. 6, l. 48 as well as elsewhere throughout the entire reference Thankur teaches an analogous embodiment of a system and method for processing a wafer (22) in a thermal processing chamber (20).  In col. 5, ll. 29-59 Thankur teaches that the temperature of the wafer (22) during heating is monitored using a plurality of radiation sensing devices (28) which .  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. Patent Appl. Publ. No. 2012/0227665 to Ozgun, et al. (“Ozgun”). 
Regarding claim 7, Lee does not explicitly teach that during an epitaxial deposition process, said inductor is electrically powered through a closed loop control.  However, in Figs. 1-3 and ¶¶[0030]-[0034] as well as elsewhere throughout the entire reference Ozgun teaches an analogous embodiment of a processing chamber in which the backside of a substrate is heated by a plurality of heaters during film growth which, as noted in ¶¶[0018]-[0019], may be performed by MOCVD or HVPE.  In ¶[0031] Ozgun specifically teaches that the heating elements may be induction heating elements with the temperature of the substrates (140) being maintained at the desired processing temperature using a closed-loop control system in conjunction with a system controller (101).  Thus, a person of ordinary skill in the art would look to the teachings of .  

Claims 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Applicants’ Admitted Prior Art (“AAPA”). 
Regarding claim 6, Lee does not explicitly teach that during an epitaxial deposition process, the position of none of the turns (41-48) of said inductor is changed.  However, ¶¶[0002]-[0009] of corresponding U.S. Patent Appl. Publ. No. 2019/0256999, which is considered AAPA, teach that the turns in an inductor consisting of a plurality of rigid circles are moved by means of a translating actuator.  Furthermore, ¶[0009] specifically teaches that the turns were positioned in the desired positions well before starting epitaxial deposition which therefore indicates that, in at least some embodiments, once the desired temperature profile is reached the induction coil may be kept stationary during the subsequent epitaxial deposition process.  Thus, a person of ordinary skill in the art would look to the teachings of AAPA and would readily recognize that once the desired temperature profile is attained by moving the inductor coils into predetermined positions, a static temperature profile may be maintained during epitaxial deposition by leaving the induction coils in the same location for the duration of film growth since doing so would preserve the steady state of the epitaxial deposition reactor.  
Regarding claim 8, Lee does not explicitly teach that said first temperature corresponds to a loading temperature of an epitaxial deposition process, and/or wherein said second temperature corresponds to a process temperature of an epitaxial deposition process.  However, as noted supra, ¶¶[0002]-[0009] of corresponding U.S. Patent Appl. Publ. No. 2019/0256999, which is considered AAPA, teach that the turns in an inductor consisting of a plurality of rigid circles are moved by means of a translating actuator.  Furthermore, ¶[0009] specifically teaches that the turns were positioned in the desired positions well before starting epitaxial deposition which therefore indicates that, in at least some embodiments, once the desired temperature profile is reached the induction coil may be kept stationary during the subsequent epitaxial deposition process.  Thus, a person of ordinary skill in the art would look to the teachings of AAPA and would readily recognize that the location of the first turn in the inductor of Lee may be changed to the desired position while heating to the desired epitaxial growth temperature, but prior to performing epitaxial growth itself with the motivation for doing so being to ensure that the substrate (2010) temperature has been stabilized to the desired value after being heated by the induction coil (2180a), but before beginning epitaxial growth such that the steady state of the epitaxial deposition reactor may be preserved during film growth.  
Regarding claim 9, Lee does not explicitly teach that in at least one temperature interval between said first temperature and said second temperature, the position of none of the turns of said inductor is changed.  However, as noted supra with respect to the rejection of claims 6 and 8, ¶¶[0002]-[0009] of corresponding U.S. Patent Appl. Publ. No. 2019/0256999, which is considered AAPA, teach that the turns in an inductor consisting of a plurality of rigid circles are moved by means of a translating actuator.  . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent Appl. Publ. No. 2003/0029381 to Michio Nishibayashi relates to a processing chamber in which the heights of the induction heating coil at support positions is adjusted in order to produce a more uniform temperature distribution. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714